Citation Nr: 1424290	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to service connection for a back disorder, to include degenerative disc disease and degenerative joint disease at L4 to L5.

2. Entitlement to service connection for an eye condition.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

In October 2012 and August 2013, the Board remanded the appeal for further development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

In August 2013, the Board remanded the appeal in order to afford the Veteran VA examinations pertaining to his claimed eye and lumbar spine conditions.

It appears that the examinations initially were scheduled for September 2013.  

In September 2013, the Veteran called and advised that he would be out of town until December 2013.  This is memorialized in an internal email from that date.

It appears that examinations were rescheduled for December 2013.  The Veteran failed to report.

It is unclear whether the Veteran had returned to town by the date of the reschedule examinations, as the exact date of his return in December 2013 was not specified.  It is also unclear whether the Veteran ever received notice of these examinations.

One additional attempt should be made to schedule him for VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The AOJ should have the Veteran scheduled for a VA eye examination to determine the nature and likely etiology of the Veteran's claimed eye condition.

The examiner should review the electronic claims files in order to address the recorded multiple diagnoses to include glaucoma, presbyopia, hyperopia, bilateral optic nerve pallor, bitemporal hemianopic visual field defect, nonspecific macula pigment changes, borderline intraocular pressures, and mild lattice retinal degeneration.  (See private examinations and treatment records dated in November 2006 and January 2008).

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current acquired eye disability that had its clinical onset during service or otherwise is due to an event or incident of his period of active service.

The VA examiner is asked to consider that, during service, the Veteran was seen on multiple occasions for eye problems.  The Veteran was noted to suffer from color blindness at the time of the service entrance examination.  A September 1966 entry showed bilateral congenital amblyopia exanopsia.  A May 1968 optometric consultation showed that, in February 1968, the Veteran reported a sudden loss of field vision without field defect demonstrated on subsequent examination.  During a May 1968 evaluation, the Veteran was noted to have subnormal vision of 20/50 in both eyes, which did not improve with correction and identified as probably being congenital.  In July 1968, an examiner commented that the Veteran's poor vision was due to a probable congenital defect of the optic nerve.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back condition.  The electronic claims folders should be made available for review by the examiner.

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that he has a current back disability, to include that due to degenerative disc disease and degenerative joint disease at L4 to L5 that had its clinical onset during service or otherwise is due to an injury or other event of his period of active service.

The examiner should specifically address the service treatment records showing that, in November 1967, the Veteran was rendered medical attention for a muscle strain involving the upper back, as well as records showing that, in February 1968, he was seen with a probable low back strain and that, in July 1968, he was noted to have a back strain.

The examiner is advised that the Veteran is competent to report his symptoms and history, and his lay statements should be acknowledged and addressed in formulating any opinion.

3.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



